MAYFIELD, J.
Appellee sued appellant on an account for medical services in attending and treating one Stripling, who was ill at the house and home of appellant. The main contest — and, it seems, the only disputed point — was whether or not- the appellant was liable to appellee for his services in attending and treating Stripling. This question was rather stoutly litigated, and resulted in a judgment for plaintiff, from which the appellant prosecutes this appeal.
The only assignments of error go to the admissibility and relevancy of evidence offered and received on the trial. No good purpose can be served by a discussion of the several rulings, nor by citing authorities. Suffice it to say each assignment of error has been carefully examined, in connection with the whole record. Some of the rulings, if standing alone, might be erroneous ; but, considered in connection with the whole record, it affirmatively appears that these errors were without possible injury. For example: The court would decline to allow a Avitness to ansAver a question, which ruling, standing alone, Avould involve error to reverse; whereas, it Avould affirmatively appear that the Avitness had theretofore ansAvered the question, or that the court subsequently allowed the witness to ansAver it, or that *12the witness did answer, or testify to the matter, without objection. In other instances the court allowed evidence which, on its face, was objectionable, but which was rendered admissible for the time and occasion, because elicited on cross-examination, or because given in rebuttal of evidence offered by the opposing party, or because necessary to test the memory or knowledge of the witnesses who were testifying. We feel sure that this record affirmatively shows that no injury was done appellant by any adverse ruling in the admission or rejection of testimony.
Finding no error, the judgment must be affirmed.
Affirmed.
Anderson, C. J., and Somerville and Thomas, JJ., concur.